internal_revenue_service number release date index number ---------------------------- ------------------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc intl b06 plr-106995-19 date date legend taxpayer ---------------------------- opco ------------------------------------- parent a ---------------------------------------- parent b --------------------------------------------------------- individual -------------------------- law firm --------------------------------------------- accounting firm ------------------------------------------------------------------------------------------- year ------- year ------- year ------- dear -------------- this responds to your letter dated date supplemented by an undated letter made available on date by accounting firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-106995-19 facts taxpayer is a domestic_corporation owned by parent a a partnership for tax purposes opco is a domestic c_corporation owned by parent b a domestic c_corporation which is in turn owned by parent a individual a us resident is the majority owner of parent a and an unrelated investment fund which is a us partnership for tax purposes is the minority owner taxpayer receives commissions in connection with opco’s exporting of software in year parent a engaged law firm to set up taxpayer as an ic-disc in connection with taxpayer’s exporting and engaged accounting firm to prepare taxpayer’s books records and tax forms law firm and accounting firm are well established well known practices parent a and taxpayer are inexperienced in ic-disc related matters and so relied on those professionals’ expertise to ensure a proper election was made taxpayer promptly began to operate as an ic-disc and filed returns as an ic- disc for each year and opco operated and filed consistently with this status but after filing its return for year which was several years after year taxpayer received a notice from the service that it had no record of a proper form 4876-a ic-disc election taxpayer went back to accounting firm to address the problem taxpayer located a copy of an executed election with incorrect information but could not determine whether the election was somehow rejected or simply not mailed in any event neither taxpayer nor accounting firm which previously understood law firm was to file the election was aware until year - the year after year - that taxpayer did not have a valid ic-disc election as soon as accounting firm had confirmed with both taxpayer and law firm that they had no evidence of the filing of a valid ic-disc election accounting firm prepared the extension request letter law and analysis sec_992 of the internal_revenue_code the code provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are an ic-disc is the type of disc for which the internal_revenue_code provides for the years at issue see sec_995 plr-106995-19 shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-106995-19 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely christopher j bello branch chief branch international
